_   ~       r'                                    .




-                  1                                       .~                                          ~ 172019
                   z
                                                                                                 tNTRA~                     _'
            '                                                                                    ~' - .                _.



                   4
                   5
                  6                                             UNITED STATES DISTRICT COURT
                 .7                                        CENTRAL DISTRICT OF CALIF012NIA
                  8
                        UATITED STATES OF AMERICA,

_       ~         9
                  io                                                  Plaintiff, ~      CASE NO.C~               0~-1322_—
                 12                   ~                ~                                 ORDER OF DETENTION
                 13           ~ ~.. St

                 14                       ~                        ~ Defendant:
                 15'

                 16                                                                      I.
                 17           A. O            On motion ofthe.Government in a case allegedly involving:
                 18             '1. (.~) a crime of~violence.                                              ~                     .
                 19             2. O                   an offense with maximum sentence oflife imprisonment or death.
                 20             3.()                   a narcotics or controlled substance offense with maximum sentence
                 21                                    often or more yeaxs .
                 22             4. O                   any felony -where the defendant has been convicted oftwo or more 'I
                 23                                    prior offenses described above.
                 24             5.()                   any felony that is not otherwise a crime of violence that involves a
                 25       ~                           ~ minor victim, or possession or use ofa firearm or destructive device
                 26                                   ~~ or any other dangerous weapon, or ~a. failure to register under 18
                 27                   ~       ~        U.S.0 § 2250.                                                                  .
                 28           B.()            On motion by the Government /()on Court's own motion, in a case

                                                                ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3142{i))

                       CR-94(06/07)                                                                                                  ~ Page 1 of4
     1                              allegedly involving:
     2            ~        O.       On thefurther allegation by the Government of
     3 _                    1.() ~ a serious risk that the defendant will flee.
     4                     2. (~)      a serious risk~that the defendant will:
     5                ~~      a.()obstruct or attempt to obstructjustice.
     6                        b:()threaten, injure, or intimidate a prospective •witness or juror or
     7                         ~       attempf to do so.                      ~                    ,
     8            C. The Government(~ is/(~} ~s not enticed to a rebuttable presumption that no
     9        ~            condition or combination ofconditions will reasonably assure the defendant's
 10                        appearance as~requireci.and the safety ofany person or the community.
 11


 13               A. QS)           The Court fords that no condition or combination ~of conditions will
14 .                               reasonably assure:                                                  .
15                         1. (~      the appearance ofthe defendant as.required.
16                           ()       and/or
17                         2.() the safety ofany person or the community.                      ~   .
18            B.() The Court finds that the defendant has not rebutted by sufficient
19                                 evidence to the con~raxy the presumption provided by statute. . ~ ,
20
21                                                               ~,
22            The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged, including whether the
24                     offense is a crime ofviolence, a Federal crime ofterrorism,or involves a minor
25 ~                   victim or a controlled substance, firearm, explosive, or desixuctive device;
26           B. the weight of evidence against the defendant;
27           C. the history and ch~xacteristics ofthe defendant;,and
28           D. the nature and seriousness ofthe danger to any person or to the community.

                                           ORDER OF DETENTION AFTER HEARING(18 U.S.C.§31420)

         CR-94(06107)                                                                                      Page 2 of4
      1                                                       ~.

     2           The Court also has considered all the evidence adduced at the hearing and the
     3           arguments and/or statements of counsel, and the Pretrial Services
     4           Report/recommendation.
     5

     6                                                         V.
 ~ 7             The Court bases the foregoing findings) on the following:
     8          A.() As to flight risk:
     9

 10

 X1
 12

 13

 14

 1s
 16            B.() As to danger:
I7
rs
19

20

21
22

23
24                                                          VI.
25            A.() The Court finds that a serious risk exists that the defendant will:
26                       1.()obstruct or attemipt to obstruct justice.
27                       2.()attempt to/(~)threaten, injure or intimidate a witness or juror.
28

                                     ORDER OF DETENTION AFTER HEARING(18 II.S.C.§3142(1))

          ;R-94(06/07)                                                                      Page 3 of4
    i~

•        D ..
                    t




                               1              B. The Court bases the foregoing findings)on the following:
                               2'
                               3
                              4                                       ~                                         ~                        ..
                              5
                .             6

_                             ~

                              8
                             9                                                     ~      VII.                                                 .
                             10
                          11                 A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
                          12                B. IT IS FURTHER ORDERED that the defendant be committed to the custo
                                                                                                                                          dy
                         13             ~       ofthe Attorney General for confinement in a corrections facility separate,
                                                                                                                                        to
                        . 14        ~          the extent practicable,from persons awaiting or serving sentences or being
                         15                    held in custody pending appeal.
                         16                 C. IT IS FURTHER ORDERED that the defendant be afforded reaso
                                                                                                                        nable
                         17         ~          opportunity for private consultation with counsel.
                         18                 ID. IT IS FITRTHER ORDERED that, on order ofa Court of
                                                                                                           the United States
                         19                     or on request ofany attorney for the Government,the perso
                                                                                                             n in charge ofthe
                        20                      corrections facility in which the defendant is,confined deliver the
                                                                                                                    defendant
                        21                    to a United States marshal for the purpose of an appearance in conne
                                                                                                                  ction
                        22                    with a~court proceeding.
                        23                                                        ~'t ~              ~
                                                                                                 ~                      n        '~~      -,


                                                      ~                       ~ _ .t ~
                        25                                                                               ~.~
                        26 ~ DAT`ED:
                        27
                                                                                  UrTITED TATES MAGISTRATE JUDGE

                        28
                                                                                                                    ~       ..

                                                             ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

                               CR-94(06/07)                               ~
                                                                                                                                 Page 4 of4
